Citation Nr: 0716509	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel






INTRODUCTION

The veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which granted service connection and 
assigned an initial 20 percent rating for osteoarthritis of 
the left knee.


FINDING OF FACT

The veteran left knee is stable, has motion from 
approximately 10 degrees of extension to approximately 100 
degrees of flexion, and has no significant additional 
limitation of motion after repetitive use due to pain, 
fatigue, weakness, or lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for osteoarthritis of the left knee involving 
limitation of flexion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2006).

2.  The criteria for a separate 10 percent rating for 
osteoarthritis of the left knee involving limitation of 
extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The record shows that the veteran aggravated a preexisting 
left knee disability due to an injury while on active duty.  
Medical evidence also shows that the veteran developed 
osteoarthritis in his left knee joint as a result of his in-
service injury. 

As a result, an October 2003 rating decision granted service 
connection and assigned a 20 percent disability rating for 
osteoarthritis of the left knee, effective January 27, 2003.  
The veteran appealed that decision with respect to the 
initial 20 percent rating.  Therefore, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's osteoarthritis of the left knee has been rated 
as 20 percent disabling pursuant to Diagnostic Codes (DCs) 
5010-5260.  Under DC 5010, traumatic arthritis, substantiated 
by X-ray findings, is to be evaluated under DC 5003 for 
degenerative arthritis, which in turn provides that such 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.
	
Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 20 percent for 
osteoarthritis of the left knee under DC 5260 for limitation 
of flexion, but that a separate 10 percent rating is 
warranted under DC 5261 for limitation of extension of the 
left knee.  

The authority for providing separate ratings under DC 5260 
and DC 5261 for disability of the same joint comes from an 
opinion of the General Counsel of the VA.  See VAOPGCPREC 9-
2004 (September 17, 2004).  This conclusion is supported by 
the medical evidence, which includes records associated with 
the veteran's claim for Social Security Administration (SSA), 
four VA examination reports, and private treatment records.  

SSA records show that the veteran's left knee demonstrated 
motion from 5 degrees of extension to 90 degrees of flexion 
in August 2002, flexion limited to 50 degrees in September 
2002, and 8 degrees of extension to 97 degrees of flexion in 
November 2002.  

In addition, the veteran's left knee demonstrated motion from 
30 degrees of extension to 100 degrees of flexion when 
examined by VA in July 2003, from 5 degrees of extension to 
90 degrees of flexion when examined by VA in December 2003 
and August 2004, and from zero degrees of extension to 90 
degrees of flexion when examined by VA in September 2005.  

In a June 2005 report, moreover, a private physician 
indicated that the veteran's extension was "limited to a 170 
degree angle" (which would correspond to extension to 10 
degrees) and flexion of 90 degrees.  

Thus, the veteran's left knee has consistently demonstrated 
flexion to approximately 100 degrees, with only one isolated 
finding in September 2002 in which flexion was limited to 50 
degrees.  In short, these findings, apart from the one 
isolated finding in September 2002, do not even meet the 
criteria for a compensable rating under DC 5260.  However, it 
appears that the RO assigned a 20 percent rating based on the 
veteran's complaints of pain.  Therefore, the Board finds no 
basis to assign a disability rating in excess of 20 percent 
for this disability under DC 5260 for limitation of flexion. 

In addition, the Board finds that a disability rating in 
excess of 20 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Since the 20 percent rating has 
been assigned based primarily on the veteran's complaints of 
pain, a higher rating is not appropriate under these 
provisions.  As such, a disability rating in excess of 20 
percent for limitation of flexion is not warranted under 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Board, however, finds that a separate 10 percent rating 
is warranted for the veteran's osteoarthritis of the left 
knee under DC 5261 for limitation of extension.  The 
veteran's left knee demonstrated limitation of extension to 5 
degrees when examined by VA in December 2003, August 2004, 
and April 2005.  These findings show that the veteran's left 
knee disability does not meet the criteria for a 10 percent 
evaluation under DC 5261.  In June 2005, however, a private 
physician indicated that the veteran's left knee demonstrated 
10 degrees of extension, which does meet the criteria for a 
10 percent rating.  Therefore, based on this isolated 
finding, as well as the veteran's complaints of painful 
motion, the Board finds that a separate 10 percent rating is 
warranted for his left knee disability based on limitation of 
extension pursuant to DC 5261.  See 38 C.F.R. §§  4.40, 4.45, 
4.59.

In reaching this decision, the Board notes that the veteran's 
left knee demonstrated only 30 degrees of extension when 
examined in July 2003, for which a 40 percent rating is 
warranted under DC 5261.  Since this is only one isolated 
finding, however, it is insufficient to support a disability 
rating in excess of 10 percent under DC 5261.  In other 
words, the overwhelming evidence clearly shows that the 
veteran is able to extend his left knee to approximately 5 
degrees.  The Board emphasizes, moreover, the veteran's left 
knee exhibited full extension of zero degrees when examined 
by VA in September 2005.  Accordingly, the overall medical 
evidence does not support a disability rating in excess of 10 
percent under DC 5261, even with consideration of the 
veteran's complaints of pain.  See 38 C.F.R. § 4.40, 4.45, 
4.59. 

The Board notes that where a veteran has a knee disability 
involving instability and arthritis, separate ratings may be 
assigned under DC 5003 and DC 5257.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Under DC 5257, slight impairment of 
the knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation; moderate 
impairment of the knee warrants a 20 percent evaluation; and 
severe impairment of the knee warrants a 30 percent 
evaluation.  See 38 C.F.R. § 4.71a, DC 5257 (2006).

Since there is no medical evidence of any recurrent 
subluxation or lateral instability of the veteran's left 
knee, the Board finds no basis to assign a separation rating 
under DC 5257.  In this regard, the July 2003 VA examination 
report notes that there was no ligament damage; the December 
2003 VA examination report notes that there was no medial or 
lateral instability; the August 2004 VA examination report 
notes that no ligamental instability was present; the April 
2005 VA examination report notes that there was pseudo-laxity 
with valgus stress, but no varus instability and no anterior-
posterior instability; and the September 2005 VA examination 
report notes that there was no instability on lateral or 
medial varus and valgus maneuvers.  

In short, the veteran's contentions of left knee instability 
are outweighed by the objective medical evidence in this case 
which, as a whole, provides highly probative evidence against 
this claim.  Accordingly, since none of these reports 
indicates that the veteran's left knee is manifested by 
subluxation or lateral instability, a separate rating is not 
warranted pursuant to DC 5257. 

In conclusion, the Board finds that preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's osteoarthritis of the left knee 
involving limitation of flexion under DC 5260, but that a 
separate 10 percent rating is warranted for osteoarthritis of 
the left knee involving limitation of extension under DC 
5261.  

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded appropriate VA 
examinations to determine the severity of his left knee 
disability.  Based a review of the record, the Board finds 
that these examinations appear adequate for rating purposes, 
as they report findings addressed in the applicable rating 
criteria.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.












ORDER

An initial rating in excess of 20 percent for osteoarthritis 
of the left knee involving limitation of flexion is denied.

A separate 10 percent initial rating for osteoarthritis of 
the left knee involving limitation of extension is granted, 
subject to the laws and regulation governing the payment of 
monetary benefits.  



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


